Exhibit News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northgate Completes Acquisition of Perseverance Emerges as an Unhedged Multi-Mine Gold Producer TSX NGX AMEX NXG VANCOUVER, Feb. 18 /CNW/ - Northgate Minerals Corporation (TSX: NGX, AMEX: NXG) is pleased to announce the successful completion of its acquisition for Perseverance Corporation Ltd. ("Perseverance"), which was originally announced on October 29, 2007 and subsequently approved by Perseverance securityholders in three separate Schemes of Arrangement. Ken Stowe, President and CEO, commented, "After a lengthy process, we are extremely pleased to announce the completion of this transaction, which marks an important milestone for Northgate. Our targeted objective has been significant production growth in stable jurisdictions and the Perseverance transaction is exactly that. We are now an unhedged, multi-mine gold producer with three fully permitted operations in Canada and Australia, with combined production of over 400,000 ounces of gold expected in 2008. We are in an excellent position to further our growth through the development and exploration at our existing operations and projects while continuing to evaluate additional acquisition opportunities." Northgate will include the results of its newly acquired Australian operations in its consolidated financial results for the period ending
